Citation Nr: 1412594	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-50 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.  

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a left hip disability, to include avascular necrosis.

5. Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing in January 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In July 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for a knee disability was raised at the Veteran's January 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss, a left hip disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center AMC.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has left ear hearing loss that began during active service or is related to an incident of service. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has tinnitus that began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1. The Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2. The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 2009 private audiogram from Dr. K. G. shows that the Veteran's current left ear hearing sensorineural loss is a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Although the Veteran reported hearing loss in his May 1967 report of medical history for entry into service, he had normal hearing in his left ear at his May 1967 entrance examination and no left ear hearing loss was noted.  At his May 1969 separation examination, his auditory threshold was 30 dB at 4000 Hertz, showing a decrease in hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In January 2009, the Veteran's wife competently and credibly stated that his hearing has gotten progressively worse over the 40 years that she has been married to him.  At his January 2014 hearing, the Veteran competently and credibly testified that as part of his duties as a personnel clerk, he drove his commanding officer to the firing range once a week for a year so that he could observe gun and grenade training.  He testified that he has had hearing loss continuously since service, and that his post-service occupation did not involve noise exposure.  There being no evidence to the contrary, the preponderance of the evidence is in favor of a grant of service connection for sensorineural hearing loss in the left ear based on continuity of symptomatology.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, he was exposed to noise during service.  In May 2009, Dr. K. G. stated that "small arms fire" was likely to result in noise-induced tinnitus.  Affording the Veteran the benefit of the doubt, the three elements of a service connection claim are satisfied.  See 38 U.S.C.A. § 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999). The appeal is granted.  


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In January 2009, the Veteran stated that he received treatment from Dr. S. D., a private physician.  Records from that physician have not been obtained.  At his January 2014 hearing, the Veteran testified that he currently received treatment at the Sepulveda VA Medical Center.  The record contains only records through February 2009.  There may be additional VA treatment records that have not been associated with the claims file.  The RO must attempt to obtain these potentially outstanding private and VA records.  

Right ear hearing loss and a low back disability were noted on the Veteran's May 1967 entrance examination.  Therefore, the presumption of soundness is not for application, and the proper question on appeal is whether the conditions were aggravated beyond their natural progression by service.  38 U.S.C.A. §§ 1111, 1153 (West 2002 and Supp. 2013); 38 C.F.R. § 3.306 (2013).  A VA examination is warranted to determine whether the Veteran's right ear hearing loss and back disability were aggravated by his period of active duty.  A VA examination is warranted for the Veteran's left hip disability because the Veteran and his wife competently and credibly testified that the Veteran had hip pain that began 40 years ago.  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain any outstanding VA treatment records that may exist, including records from the Sepulveda VAMC.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Provide the Veteran with a release form for medical records generated by Dr. S. D.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) For the purposes of the examination, the examiner is to accept the Veteran's assertion that he was exposed to noise in service as credible.  

c) Although an independent review of the claims folder is required, the Board calls the examiner's attention to the following: 

i) The May 1967 report of medical history for entry into service wherein the Veteran reported having hearing loss; an H2 profile was assigned.  

ii) The May 1969 report of medical history for separation wherein the Veteran reported hearing loss and the May 1969 audiogram.  

iii) The Veteran's wife's January 2009 statement. 

iv) The Veteran's January 2014 hearing testimony.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

e) A negative opinion based solely on normal hearing on separation is not sufficient.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination for his back and left hip disabilities with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b) For the purposes of the examination, the examiner is to accept the Veteran and his wife's assertion that he was in a Jeep accident in service as credible.  

c) Although an independent review of the claims folder is required, the Board calls the examiner's attention to the following:

i) The May 1967 report of medical history for entry into service wherein the Veteran reported back pain, wearing a back brace or support, having "back problems," and wherein the examining physician noted "back aches" and use of a brace, and the May 1967 entrance examination wherein the Veteran's spine was noted to be abnormal.  

ii) An August 1967 STR showing that the Veteran had mild back pain and was given a bed board. 

iii) The May 1969 report of medical history for separation wherein the Veteran reported that he had recurrent back pain and had worn a brace or support.  

iv) The Veteran's wife's January 2009 statement. 

v) The Veteran's January 2014 hearing testimony.  

d) The examiner must provide an opinion as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability began during active service, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


